Citation Nr: 1721421	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from March 1956 to February 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision of the St. Louis, Missouri, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain a new VA medical opinion as the February 2015 and June 2016 opinions are inadequate. The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his hearing loss and tinnitus that is not already in VA's possession. As the Veteran's records were destroyed in the fire, please inform him that any information he can provide in the form of letters written while in service TO INCLUDE BUT NOT LIMITED TO:

a. written statements from himself, family members or friends, or fellow service members
      
b. records from current or former employers (to include fitness for employment examinations), especially within the first 5 years after he was discharged from active duty, indicating that he may have then had symptoms of hearing loss or tinnitus;
      
c. medical notes, prescriptions for hearing assistance devices, or any other private treatment records related to his hearing loss and tinnitus;
      
d. letters, notes, and other recordations indicating that he was having hearing loss and/or tinnitus symptoms, especially dated within the first 5 years after he was discharged from active duty. 

2.  Return the file to the VA examiner who conducted the February 2015 VA medical examination, and provided the February 2015 and June 2016 opinions. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiology examination to obtain an opinion as to the nature and etiology of his tinnitus and bilateral hearing loss. 

If the examiner cannot render an opinion without resort to speculation, he must state whether the examiner's use of the phrase "without resorting to speculation" reflects "the limitations of knowledge in the medical community at large" or reflects the limitation of his own knowledge. 



THE EXAMINER IS ADVISED that:  

The February 2015 opinion states that the Veteran's hearing loss existed prior to service and was not aggravated by service, however, also states that it is unknown if the hearing loss existed prior to service. 

The recitation of medical studies is not sufficient and the examiner must provide an opinion specific to this Veteran; nor may the examiner rely on the absence of medical records as the basis for a negative nexus opinion. 

The examiner should address the following:

a.  whether it is as likely as not that the Veteran's bilateral hearing loss existed prior to service and, if so, whether it is as likely as not that the Veteran's bilateral hearing loss was aggravated by his in-service noise exposure.

b.  whether it is as likely as not that the Veteran's tinnitus existed prior to service and, if so, whether it is as likely as not that the Veteran's tinnitus was aggravated by his in-service noise exposure.

c.  If the Veteran's bilateral hearing loss did not exist prior to service, whether bilateral hearing loss began in service or was caused by his in-service noise exposure.

d.  If the Veteran's tinnitus did not exist prior to service, whether tinnitus began in service or was caused by his in-service noise exposure.

IN ADDITION TO ANY EVIDENCE SUBMITTED BY THE VETERAN AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*DD214 indicating that the Veteran was a truck mechanic attached to an artillery unit.

*January 2015 Report of General Information where the Veteran reported "that he drove and worked on trucks and the cannons themselves and that he was assigned to an artillery unit while in the Army."

*February 2015 VA medical opinion stating that the Veteran's "MOS has a high probability for acoustic trauma."

*July 2016 VA Form 9 where the Veteran stated that his hearing loss and tinnitus disabilities did not begin many years after service and that he had hearing difficulties when he was working.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




